            Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 1 of 12



 1                                                            HON. JAMES L. ROBART
     JANET M. HEROLD
 2   Regional Solicitor
     BRUCE L. BROWN
 3   Associate Regional Solicitor
     ABIGAIL G. DAQUIZ
     Sr. Trial Attorney (WSBA #35521)
 4
     Office of the Solicitor
     United States Department of Labor
 5   300 Fifth Avenue, Suite 1120
     Seattle, WA 98104
 6   Telephone: (206) 757-6753
     Facsimile: (206) 757-6761
 7   daquiz.abigail@dol.gov
     Attorneys for the Plaintiff
 8   Secretary of Labor

 9                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
10
     R. ALEXANDER ACOSTA, Secretary of Labor,       Case No.: 2:17-CV-00961-JLR
     United States Department of Labor,
11
                         Plaintiff,                 AGREED PRETRIAL ORDER
12
                   v.                               Trial Date: February 11, 2019
13

14   HOA SALON ROOSEVELT, INC., a Washington
     corporation, HOA SALON BALLARD, INC., a
15   Washington corporation, THUY MICHELLE
     NGUYEN PRAVITZ, an individual and managing
     agent of the Corporate Defendants, ERIC
16
     PRAVITZ, an individual and managing agent of
     the Corporate Defendants,
17
                          Defendants.
18

19

20

21

22


     AGREED PRETRIAL ORDER                           U.S. Department of Labor, Office of the Solicitor
     PAGE - 1                                       300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                               (phone) 206-757-6762
                                                                            (facsimile) 206-757-6761
              Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 2 of 12



 1          Pursuant to LCR 16(h) and the Court’s Order at Dkt. 17, the parties submit the

 2   following pretrial statement:

 3          A. Federal Jurisdiction

            Jurisdiction of this action is conferred upon the Court by 29 U.S.C. § 217, and by
 4
     28 U.S.C. §§ 1331, and 1345.
 5
            B. Claims for Relief to be Pursued at Trial
 6
            Plaintiff has two claims here: one legal and one equitable. The legal claim seeks
 7
     liquidated damages for violations of the FLSA. The equitable claim seeks injunctive
 8
     relief prohibiting future violations of 29 U.S.C. §§206, 207, 211(c), and 215(a)(3), plus a
 9
     restitutionary injunction against Defendants jointly and severally for the following willful
10
     violations:
11                 1. failure to pay minimum wages and overtime premium payments for

12                     hours worked over 40 in a workweek in the amount of $137,603 to 30

13                     employees, pursuant to 29 U.S.C. §§ 206 and 207;

14                 2. failure to keep, maintain, and produce records pursuant to 29 U.S.C.

15                     §211(c);

16          C. Undisputed Facts and Legal issues.

17          The parties stipulate to the following facts:

18                 1. Defendants Hoa Salon Roosevelt, Inc. and Hoa Salon Ballard, Inc. are

19                     covered employers under the Act.

20                 2. Defendant Michelle Pravitz is a 3(d) employer under the Act.

                   3. Defendant Eric Pravitz is a 3(d) employer under the Act.
21

22


     AGREED PRETRIAL ORDER                                    U.S. Department of Labor, Office of the Solicitor
     PAGE - 2                                                300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                        (phone) 206-757-6762
                                                                                     (facsimile) 206-757-6761
          Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 3 of 12



 1             4. Defendants employed people identified in Plaintiff’s Amended

 2                 Complaint, Exhibit A.

 3             5. Defendants sold the salon known as Hoa Salon Ballard at the end of

                   April 2016.
 4
               6. At the beginning of the relevant time period, starting in June of 2014,
 5
                   Defendants paid their employees twice a month on the 5th and 20th of
 6
                   the month. Defendants recorded information about hours at the salons
 7
                   in a notebook. Mrs. Pravitz used the information from the notebook to
 8
                   enter data into a form summarizing an entire month, including tips
 9
                   earned and hours. Mr. Pravitz used that form to enter info into the
10
                   payroll system. These notebook sheets were not retained.
11       D. Issues of Law:

12          Plaintiff’s Issues of Law:

13          1. Whether Defendants violated the FLSA by failing to pay their employees

14             at an hourly rate of no less than the required minimum wage, pursuant to

15             29 U.S.C. §206.

            2. Whether Defendants violated the FLSA by failing to pay their employees
16
               the greater of one and one-half times the federal minimum wage, or a rate
17
               no less than one and one-half times the employee’s regular rate of pay for
18
               all hours worked over 40 in a workweek, pursuant to 29 U.S.C. §207.
19
            3. Whether Defendants violated the FLSA by failing to keep and maintain
20
               records of the hours worked by and wages paid to their employees,
21
               pursuant to 29 U.S.C. §211(c).
22
            4. Whether Defendants’ violations of the FLSA were willful.


     AGREED PRETRIAL ORDER                              U.S. Department of Labor, Office of the Solicitor
     PAGE - 3                                          300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                  (phone) 206-757-6762
                                                                               (facsimile) 206-757-6761
           Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 4 of 12



 1           5. Whether liquidated damages should be awarded in an amount equal to

 2              the amount of backwages due for failure to pay minimum wage and/or

 3              overtime compensation.

 4           Defendants’ issues of law:

 5           6. Has Plaintiff established that Defendants’ payroll records do not accurately

 6              record all hours worked by their employees?

 7           7. Has Plaintiff established that that the employees he has included in Exhibit

 8              A of his Amended Complaint worked hours for which they were not

                properly compensated as asserted in his Complaint?
 9
             8. Has Plaintiff established the number of hours of uncompensated work
10
                performed by the employees he has included in Exhibit A of his Amended
11
                Complaint by a just and reasonable inference?
12
             9. Has the Plaintiff established the injunctive relief sought in his Complaint is
13
                appropriate?
14
          E. Witnesses
15
       On behalf of Plaintiff:
16
       Name/Address                  Expected Testimony
17     Katherine Walum               Ms. Walum is expected to testify regarding her position
       300 Fifth Ave., Suite 1130    as a Wage Hour Investigator and the information she
18     Seattle, WA 98104             determined during her investigation of Defendants,
                                     including but not limited to Defendants’ business
19                                   practices, documents received and examined during
                                     her investigation, opening conference and contact with
                                     Defendants, closing conference and contact with
20                                   Defendants both before and after the Complaint was
                                     filed, and FLSA violations.
21

22


     AGREED PRETRIAL ORDER                                U.S. Department of Labor, Office of the Solicitor
     PAGE - 4                                            300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                    (phone) 206-757-6762
                                                                                 (facsimile) 206-757-6761
           Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 5 of 12



 1     Mrs. Michelle Pravitz       Ms. Pravitz is expected to testify about her ownership
       c/o Bardi Martin, counsel   and management of Hoa Salon Ballard and Hoa Salon
 2     200 West Thomas, Suite      Roosevelt, the Defendants’ practice of hiring
       420                         employees and outlining the terms of employment in
 3     Seattle, WA 98119           writing, scheduling work at both salons and requiring
       Will testify                workers to report to work 30 minutes before the
 4                                 opening of the salons, and directing the work of the
                                   employees at both salons. Ms. Pravitz will testify about
                                   how Defendants organized their payroll process to pay
 5                                 workers at both salons on a on a semi-monthly basis,
                                   the employment and pay records that Defendants
 6                                 created and either discarded or maintained, and the
                                   amounts paid to Defendants’ employees.
 7     Mr. Eric Pravitz            Mr. Pravitz is expected to testify about his ownership
       c/o Bardi Martin, counsel   and management of Hoa Salon Ballard and Hoa Salon
 8     200 West Thomas, Suite      Roosevelt, the Defendants’ practice of hiring
       420                         employees and outlining the terms of employment in
 9     Seattle, WA 98119           writing, scheduling work at both salons, how
       Will testify                Defendants organized their payroll process to pay
10                                 workers at both salons on a on a semi-monthly basis,
                                   the employment and pay records that Defendants
                                   created and either discarded or maintained, and the
11                                 amounts paid to Defendants’ employees.
       Ms. Thi Thuy Trieu Do       Ms. Do is expected to testify about her employment
12     Will testify                with Defendants including her work at Hoa Salon
                                   Roosevelt and Hoa Salon Ballard, her dates and
13                                 hours of work, how those hours were set, scheduled,
                                   and recorded (if at all), from whom she took direction,
14                                 the manner of payment for her work, and information
                                   she observed about her coworkers’ employment
15                                 conditions, and any other fact bearing on Defendants’
                                   FLSA violations.
16     Ms. Hoang-Anh T. Le         Ms. Le is expected to testify about her employment
       2853 South Genesee          with Defendants including her duties as an employee
       Street,                     of Hoa Salon Roosevelt and Hoa Salon Ballard, her
17
       Seattle, WA 98108           dates and hours of work, how those hours were set,
                                   scheduled, and recorded (if at all), from whom she
18                                 took direction, the manner of payment for her work,
                                   and information she observed about her coworkers’
19                                 employment conditions, and any other fact bearing on
                                   Defendants’ FLSA violations.
20

21

22


     AGREED PRETRIAL ORDER                             U.S. Department of Labor, Office of the Solicitor
     PAGE - 5                                         300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                 (phone) 206-757-6762
                                                                              (facsimile) 206-757-6761
           Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 6 of 12



 1     Ms. Diem Thi Nguyen        Ms. Nguyen is expected to testify about her
       7002 Tolmie Drive NE       employment with Defendants including her duties as
 2     Olympia, WA 98516          an employee of Hoa Salon Roosevelt and Hoa Salon
                                  Ballard, her dates and hours of work, how those hours
 3                                were set, scheduled, and recorded (if at all), from
                                  whom she took direction, the manner of payment for
 4                                her work, and information she observed about her
                                  coworkers’ employment conditions, and any other fact
                                  bearing on Defendants’ FLSA violations.
 5     Ms. Chau Ong               Ms. Ong is expected to testify about her employment
                                  with Defendants including her duties as an employee
 6                                of Hoa Salon Roosevelt and Hoa Salon Ballard, her
                                  dates and hours of work, how those hours were set,
 7                                scheduled, and recorded (if at all), from whom she
                                  took direction, the manner of payment for her work,
 8                                and information she observed about her coworkers’
                                  employment conditions, and any other fact bearing on
 9                                Defendants’ FLSA violations.
       Ms. Ly My Tran             Ms. Tran is expected to testify about her employment
10     162 South 120th Street     with Defendants including her duties as an employee
       Seattle, WA 98168          of Hoa Salon Roosevelt and Hoa Salon Ballard, her
                                  dates and hours of work, how those hours were set,
11
                                  scheduled, and recorded (if at all), from whom she
                                  took direction, the manner of payment for her work,
12                                and information she observed about her coworkers’
                                  employment conditions, and any other fact bearing on
13                                Defendants’ FLSA violations.
       On behalf of Defendants:
14
       Name/Address               Expected Testimony
15
       Thuy Michelle Nguyen       Ms. Pravitz owned Hoa Salon Ballard and owns Hoa
16
       Pravitz                    Salon Roosevelt, and is expected to testify about the
       c/o Boyle Martin Thoeny,   ownership and management of the salons, including
17     200 West Thomas Street,    hiring, scheduling, payroll practices, and employees.
       Suite 420, Seattle, WA
18     98119
       Will Testify
19

20

21

22


     AGREED PRETRIAL ORDER                            U.S. Department of Labor, Office of the Solicitor
     PAGE - 6                                        300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                (phone) 206-757-6762
                                                                             (facsimile) 206-757-6761
           Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 7 of 12



 1     Eric Pravitz                Mr. Pravitz owned Hoa Salon Ballard and owns Hoa
       c/o Boyle Martin Thoeny,    Salon Roosevelt, and is expected to testify about the
 2     200 West Thomas Street,     ownership and management of the salons, including
       Suite 420, Seattle, WA      hiring, scheduling, payroll practices, and employees.
 3     98119
       Will Testify
 4                                 Ms. Nguyen is a former employee of Hoa Salon
       Phuong T Nguyen             Ballard. She purchased and reopened the salon as
       12533 NE 160 PL             White Lotus. She is expected to testify about her
 5     Woodinville, WA 98072       employment at Hoa Salon Ballard including her
       Will Testify                schedule, duties, breaks, payment of wages, and co-
 6                                 workers at the salon.
       Ngoc Ha T Pham              Ms. Pham is an employee at Hoa Salon Roosevelt,
 7     1828 181st St SW            and is expected to testify about her employment there
       Lynnwood WA 98037           including her schedule, duties, breaks, payment of
 8     Will Testify                wages, and co-workers at the salon.
       Nhi Truong Thi Ngoc         Ms. Ngoc is a former employee at Hoa Salon
 9     7009 42nd Ave S, Apt. 3     Roosevelt, and is expected to testify about her
       Seattle WA 98118-5452       employment there including her schedule, duties,
10     Will Testify                breaks, payment of wages, and co-workers at the
                                   salon.
        Viet Thi Phan              Ms. Phan is a former employee at Hoa Salon Ballard,
11
       18930 Bothell Everett Hwy   and is expected to testify about her employment there
       #F306                       including her schedule, duties, breaks, payment of
12     Bothell, WA 98012           wages, and co-workers at the salon.
       Will Testify
13
       Phuong Kim Tran             Ms. Tran is an employee at Hoa Salon Roosevelt, and
14     13745 56th Ave S, Apt       is expected to testify about her employment there
       B205                        including her schedule, duties, breaks, payment of
15     Tukwila WA 98168            wages, and co-workers at the salon.
       Will Testify
16
       Hao My Tong                 Ms. Tong is a former employee at Hoa Salon Ballard,
17     6901 Delridge Way SW        and is expected to testify about her employment there
       Seattle, WA 98106           including her schedule, duties, breaks, payment of
       Will Testify                wages, and co-workers at the salon.
18

19

20

21

22


     AGREED PRETRIAL ORDER                             U.S. Department of Labor, Office of the Solicitor
     PAGE - 7                                         300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                 (phone) 206-757-6762
                                                                              (facsimile) 206-757-6761
             Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 8 of 12



 1                                   Ms. Walum is expected to testify regarding her
                                     position as a Wage Hour Investigator and the
 2                                   information she determined during her investigation of
       Katherine Walum               Defendants, including but not limited to Defendants’
 3     300 Fifth Ave., Suite 1130    business practices, documents received and
       Seattle, WA 98104             examined during her investigation, opening
 4                                   conference and contact with Defendants, closing
                                     conference and contact with Defendants both before
                                     and after the Complaint was filed, and FLSA
 5                                   violations.
       Thi Thuy Trieu Do             Ms. Do is a former employee at Hoa Salon Ballard,
 6     11904 Renton Ave S. Apt#      and may testify about her employment there including
       111                           her schedule, duties, breaks, and payment of wages.
 7     Seattle, WA 98178
       Hoang-Anh T. Le           Ms. Le is a former employee at Hoa Salon Ballard,
 8     2853 South Genesee Street and may testify about her employment there including
                                 her schedule, duties, breaks, and payment of wages.
 9     Seattle, WA 98108
                                 Ms. Nguyen is a former employee at Hoa Salon
       Diem Thi Nguyen
10     7002 Tolmie Drive NE
                                 Ballard, and may testify about her employment there
                                 including her schedule, duties, breaks, and payment
       Olympia, WA 98516
11                               of wages.
                                 Ms. Ong is a former employee at Hoa Salon Ballard,
       Chau Ong
12                               and may testify about her employment there including
       12425 2nd Ave S.
                                 her schedule, duties, breaks, payment of wages, and
       Burien, WA 98168
                                 2015 L&I complaint against defendants.
13
       Ly My Tran                Ms. Tran is a former employee at Hoa Salon Ballard,
       162 South 120th Street    and may testify about her employment there including
14     Seattle, WA 98168         her schedule, duties, breaks, and payment of wages.

15
           F. Exhibits
16
       Ex.      Description                                      STIP TO       STIP TO       DISPUTE
                                                                 ADMISS        AUTH; NOT     AUTH. AND
17                                                                             ADMISS.       ADMISS.
                Employment Offer Letter, Diep H. Le                            X
       1
18
                Employment Offer Letter, My Phuong Pham                        X
       2
19              Employment Offer Letter, Nhi Ngoc                              X
       3
                Employment Offer Letter, Phuong Nguyen                         X
20     4
                Employment Offer Letter, Thu Nguyen                            X
       5
21
                Employment Offer Letter, Viet Phan                             X
       6
22


     AGREED PRETRIAL ORDER                               U.S. Department of Labor, Office of the Solicitor
     PAGE - 8                                           300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                   (phone) 206-757-6762
                                                                                (facsimile) 206-757-6761
             Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 9 of 12



 1     Ex.      Description                                     STIP TO
                                                                ADMISS
                                                                              STIP TO
                                                                              AUTH; NOT
                                                                                            DISPUTE
                                                                                            AUTH. AND
                                                                              ADMISS.       ADMISS.
 2     7
                Hoa Ballard 2014 Payroll                        X
                Hoa Ballard 2015 Payroll                        X
 3     8
                Hoa Ballard 2016 Payroll                        X
       9
 4
                Hoa Ballard 2015 Worksheet (January)            X
       10
 5              Hoa Ballard 2016 Worksheets (Jan.-Apr.)         X
       11
 6              Hoa Roosevelt 2014 Payroll                      X
       12
                Hoa Roosevelt 2015 Payroll                      X
 7     13
                Hoa Roosevelt 2016 Payroll                      X
       14
 8              Hoa Roosevelt 2017 Payroll                                    X
       15
 9     16
                Hoa Roosevelt 2018 Payroll                                    X
                Hoa Roosevelt 2014 Worksheets                   X
10     17
                Hoa Roosevelt 2015 Worksheets                   X
       18
11
                Hoa Roosevelt 2016 Worksheets                   X
       19
12              Hoa Roosevelt 2017 Worksheets                                 X
       20
13              Hoa Roosevelt 2018 Worksheets                                 X
       21
                Master back wage worksheet                                                  X
14     22
                Summary back wage calculations per                                          X
       23
15              employee, updated as necessary
                Demonstrative exhibits based on payroll and                                 X
       24
16              worksheets (Exhibits 7-21)
                Fact Sheet 44, Visits to Employers                            X
       25
17              WH 1088, Fair Labor Standards Act Poster                      X
       26
18              WH 1261, Regulations at Title 29 Part 516,                    X
       27
                Recordkeeping
                WH 1262, Regulations at Title 9 Part 778,                     X
19     28
                Overtime Compensation
                WH 1297, Employment Relationship Under                        X
20     29
                the Fair Labor Standards Act
                WH 1281, Regulations at Title 29 Part 541,                    X
21     30
                Exemptions to the Fair Labor Standards Act
                WH 1282, Handy Reference Guide to the Fair                    X
22     31
                Labor Standards Act


     AGREED PRETRIAL ORDER                              U.S. Department of Labor, Office of the Solicitor
     PAGE - 9                                          300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                  (phone) 206-757-6762
                                                                               (facsimile) 206-757-6761
             Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 10 of 12



 1     Ex.      Description                                       STIP TO
                                                                  ADMISS
                                                                                STIP TO
                                                                                AUTH; NOT
                                                                                              DISPUTE
                                                                                              AUTH. AND
                                                                                ADMISS.       ADMISS.
 2     32
                WH 1312, Regulations at Title 29 Part 785,                      X
                Hours Worked
 3              WH 1318, U.S. Code, Title 29, Chapter 8, Fair                   X
       33
                Labor Standards Act
 4              WH 1330, Child Labor Provision for Non-                         X
       34
                Agricultural Occupations under Fair Labor
                Standards Act
 5
                WH 1467, Regulations at Title 29, Part 578,                     X
       35
                Minimum Wage and Overtime Violations
 6              Hoa Ballard 2015 Timesheets                                                   X
       A1
 7     A2
                Hoa Ballard 2016 Timesheets                                                   X
                Hoa Ballard 2014 Point of Sale Records                                        X
 8     A3
                Hoa Ballard 2015 Point of Sale Records                                        X
       A4
 9
                Hoa Ballard 2016 Point of Sale Records                                        X
       A5
10              Hoa Roosevelt 2014                                                            X
       A6
                Point of Sale Records
11              Hoa Roosevelt 2015 Point of Sale Records                                      X
       A7
                Hoa Roosevelt 2016 Point of Sale Records                                      X
12     A8
                Defendants’ Employee Overtime                                                 X
13     A9
                Recalculation Ballard
                Defendants’ Employee Overtime                                                 X
       A10
14              Recalculation Roosevelt
                DOL Master back wage worksheet (DOL                             X
       A11
15              000100-102, 000105-
                170)
16              DOL Back Wage Compliance and                                    X
       A12
                Payment Agreement
                DOL Summary of                                                  X
17     A13
                Unpaid Wages dated 3/22/17
                Full-time nail tech hours created by DOL                        X
18     A14
                (DOL 002405)
                DOL Subpoena to                                                 X
19     A15
                defendants (DOL 002369-2375)
                Emails from K. Walum to B. Martin and T.                        X
20     A16
                Hong dated 3/1/17
                (DOL 002359-2362)
21     A17
                Google Calendar invite for Hoa Salon                            X
                Investigation – Final Conference (DOL
22              002363)


     AGREED PRETRIAL ORDER                                U.S. Department of Labor, Office of the Solicitor
     PAGE - 10                                           300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                    (phone) 206-757-6762
                                                                                 (facsimile) 206-757-6761
             Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 11 of 12



 1     Ex.      Description                                     STIP TO
                                                                ADMISS
                                                                              STIP TO
                                                                              AUTH; NOT
                                                                                            DISPUTE
                                                                                            AUTH. AND
                                                                              ADMISS.       ADMISS.
 2     A18
                Letter dated 3/14/17 from B. Martin to K.                     X
                Walum with handwritten notes
 3              (DOL 002344-2347)
                Email exchange between K. Walum and                           X
       A19
 4              B. Martin dated 3/14/17 (5:48 p.m.) and
                3/16/17 (1:30 p.m.), Subject: Hoa Salon
                Roosevelt and Ballard Response
 5
                Email from K. Walum                                           X
       A20
                to B. Martin dated 3/22/17 (DOL 002343)
 6              Email exchange between K. Walum and                           X
       A21
                B. Martin dated 3/24/17 and 3/30/17 (DOL
 7              002339-2340)
                DOL letter to defendants dated                                X
       A22
 8              10/21/16 (DOL
                002387-2389)
 9              K. Walum handwritten note, undated (DOL                       X
       A23
                002390)
10              Hoa Salon Price List                                                        X
       A24
                (4-22-15)
11              Hoang-Anh Le                                                                X
       A25
                Employment Letter
                Hong-Loan Nguyen                                                            X
12     A26
                Employment Letter
                Thi Nguyen Employment Letter                                                X
13     A27
                Ngoc Ha Pham Employment Letter                                              X
       A28
14
                Phuong Kim Tran Employment Letter                                           X
       A29
15

16       DATED this January 22, 2019.

17                                         KATE S. O’SCANNLAIN
                                           Solicitor of Labor
18
                                           JANET M. HEROLD
                                           Regional Solicitor
19
                                           BRUCE L. BROWN
20                                         Associate Regional Solicitor

21                                         /s/ Abigail G. Daquiz
                                           ABIGAIL G. DAQUIZ
22                                         Senior Trial Attorney


     AGREED PRETRIAL ORDER                              U.S. Department of Labor, Office of the Solicitor
     PAGE - 11                                         300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                                  (phone) 206-757-6762
                                                                               (facsimile) 206-757-6761
          Case 2:17-cv-00961-JLR Document 56 Filed 01/22/19 Page 12 of 12



 1                                    Attorneys for Plaintiff
                                      United States Department of Labor
 2

 3
                                       BOYLE MARTIN THOENY, PLLC
 4
                                       /s/
 5
                                       BARDI D. MARTIN, WSBA #39077
 6                                     MARGARET M. BOYLE, WSBA #17089
                                       Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     AGREED PRETRIAL ORDER                        U.S. Department of Labor, Office of the Solicitor
     PAGE - 12                                   300 Fifth Avenue, Suite 1120, Seattle, WA 98104
                                                                            (phone) 206-757-6762
                                                                         (facsimile) 206-757-6761
